Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This non-final office action is in response to the application filed 6/25/2020.
Claims 1-20 are pending. Claims 1 and 11 are independent claims.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 6, 11, 14, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Amitay (20040216032) in further view of Liu (20180018349 in further view of Peterson (7418656) in further view of Naveh (20200327375)

Regarding claim 1, Amitay teaches a method for generating sensory content associated with electronic content, the method comprising: (0040, discloses annotating a document with voice annotations and 0061, discloses annotating images) for each concept in the set of concepts, mapping at least one spatial location of appearance of the concept in the electronic document; (0004, discloses the annotations are associated with the structure of the document including the chapters, sub-sections, paragraphs etc. The examiner interprets as paragraphs as containing different concepts and 0067, discloses viewing annotations related to a particular topic and 0007, discloses the annotation includes a location within the document) for each concept in the set of concepts, computing at least one sensory content record including sensory content associated with the concept; (0007, discloses storing annotations in a data structure and 0040, discloses voice annotations and 0067, discloses annotations relating to a particular topic and 0004, discloses annotations associated with a particular context such as chapters, sub-sections. The examiner interprets as a set of concepts) for each mapped spatial location, associating an interactive marker; (0005, discloses annotated hypertext links used to link to supplemental information) and linking each interactive marker associated with a respective concept's spatial location to a computed sensory content record associated with the concept. (0007, discloses each annotation includes a location within the document and 0040, discloses voice annotations)
Amitay fails to teach automatically identifying a set of concepts associated with an electronic document,
Liu teaches automatically identifying a set of concepts associated with an electronic document, (Fig. 1 and 0008, discloses a processor may determine topics related to text and selecting an image based on the context of the image compared to the text and 0010, discloses a publishing tool to publish the document and 0014-0015, discloses text of a textbook or webpage and Fig. 3, 0034, discloses automatically associating images with text based on text topic and 0035, discloses automatically dividing text into portions based on topics)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Amitay to incorporate the teaching of Liu.  Doing so would allow topics to be automatically identified within an electronic document and suggest and associate sensory content with the topics within the electronic document to assist in learning or draw the user’s interest into the particular recognized topic or concept discussed in an electronic document.
Amitay and Liu fail to teach wherein the electronic document includes at least one layer of electronic content; 
Peterson teaches wherein the electronic document includes at least one layer of electronic content; (Column 5, 3-5, discloses adding an annotation to a layer in the document) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Amitay and Liu to incorporate the teaching so Peterson.  Doing so would allow different types of annotations to be placed in a different layer on the document allowing the user to filter between interactive type annotations and textual annotations to allow the user to retrieve specific types of annotations related to the electronic document.
Amitay, Liu, and Peterson fail to teach for each concept in the set of concepts, computing, in response to identifying the concept, at least one sensory content record of a sensory type and including sensory content associated with the concept by generating a sensory composition of one or more sensory inputs from a database based on one or more rules associated with the sensory type of the sensory content record;  
Naveh teaches for each concept in the set of concepts, computing, in response to identifying the concept, at least one sensory content record of a sensory type and including sensory content associated with the concept by generating a sensory composition of one or more sensory inputs from a database based on one or more rules associated with the sensory type of the sensory content record;  (0019, discloses that a content concept is used to describe a physical thing or sensory feeling and further describes examples of sensory concepts and 0023, discloses an image may include sets of image concepts and 0030-0034, discloses detecting image concepts in a candidate image and determine whether a given audience having certain attributes will interact with the candidate image based on the detected image concepts and online system 110 may analyze the content and recognize image concepts based on object detection techniques to recognize objects, colors, moods, and other image concepts and determines probabilities that image concepts will appeal to users by user interaction with concepts detected in the image and 0036-0038, discloses image concept information that associates interaction 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Amitay, Liu, and Peterson to incorporate the teaching of Naveh.  Doing so would allow different types of image concepts to be associated with users that have associated attributes and using the characteristics of the user’s interactions with image concepts within documents to recommend that different image concepts be included in images that appeal to certain demographics.



Regarding claim 5, Amitay, Liu, Peterson, and Naveh teaches the method of claim 1.  Amitay, Liu, and Naveh fails to teach wherein the interactive marker indicates the presence of the associated sensory content. 
Peterson teaches wherein the interactive marker indicates the presence of the associated sensory content.  (Column 2 1-5, discloses generating a marker that indicates a hyperlink including audio)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Amitay, Liu, and Naveh to incorporate the teachings of Peterson.  Doing so would allow the user to select the annotation within the location of the document and identify that interactive content can be selected by the user.

Regarding claim 6, Amitay, Liu, Peterson, and Naveh teach the method of claim 5.  Amitay and Liu fails to teach wherein the interactive marker includes at least one user interface element that is used by an end user to access the associated sensory content. 
Peterson teaches wherein the interactive marker includes at least one user interface element that is used by an end user to access the associated sensory content.  (Column 2 1-5, discloses generating a marker that indicates a hyperlink including audio and column 8 34-36, discloses selecting an annotation with a button to cause actions to be performed)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Amitay and Liu to incorporate the teachings of Peterson.  Doing so would allow the user to select the annotation within the location of the document and identify that interactive content can be selected by the user.

Regarding claim 11, Amitay teaches a method for generating sensory content associated with electronic content, the method comprising: (0040, discloses annotating a document with voice annotations) for each concept in the set of concepts, mapping at least one spatial location of appearance of the concept in the electronic document; (0004, discloses the annotations are associated with the structure of the document including the chapters, sub-sections, paragraphs etc. and 0007, discloses the annotation includes a location within the document) for each concept in the set of concepts, computing a first sensory content record of first sensory type and second sensory content record of a second sensory type; (0007, discloses storing annotations in a data structure and 0040, discloses voice annotations and 0067, discloses annotations relating to a particular topic and 0004, discloses annotations associated with a particular context such as chapters, sub-sections.  The examiner interprets as a set of concepts and 0004-0005, discloses a hypertext link to associated documents and 0016, discloses displaying image type sensory records and 0039-0040, discloses documents such as images and graphic inputs) for each mapped spatial location, associating an interactive marker; (0005, discloses annotated hypertext links used to link to supplemental information) and linking each interactive marker associated with a respective concept's spatial location to a computed sensory content record associated with the concept. (0007, discloses each annotation includes a location within the document and 0040, discloses voice annotations)
Amitay fails to teach automatically identifying a set of concepts associated with an electronic document,
Liu teaches automatically identifying a set of concepts associated with an electronic document, (Fig. 1 and 0008, discloses a processor may determine topics related to text and selecting an image based on the context of the image compared to the text and 0010, discloses a publishing tool to publish the document and 0014-0015, discloses text of a textbook or webpage and Fig. 3, 0034, discloses automatically associating images with text based on text topic and 0035, discloses automatically dividing text into portions based on topics)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Amitay to incorporate the teaching of Liu.  Doing so would allow topics to be automatically identified within an electronic document and suggest and associate sensory content with the topics within the electronic document to assist in learning or draw the user’s interest into the particular recognized topic or concept discussed in an electronic document.

Amitay and Liu fail to teach wherein the electronic document includes at least one layer of electronic content; 
Peterson teaches wherein the electronic document includes at least one layer of electronic content; (Column 5, 3-5, discloses adding an annotation to a layer in the document) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Amitay and Liu to incorporate the teaching so Peterson.  Doing so would allow different types of annotations to be placed in a different layer on the document allowing the user to filter between interactive type annotations and textual annotations to allow the user to retrieve specific types of annotations related to the electronic document.
Amitay, Liu, and Peterson fail to teach for each concept in the set of concepts, computing, in response to identifying the concept, at least one sensory content record of a sensory type and including sensory content associated with the concept by generating a sensory composition of one or more sensory inputs from a database based on one or more rules associated with the sensory type of the sensory content record;  
Naveh teaches for each concept in the set of concepts, computing, in response to identifying the concept, at least one sensory content record of a sensory type and including sensory content associated with the concept by generating a sensory composition of one or more sensory inputs from a database based on one or more rules associated with the sensory type of the sensory content record;  (0019, discloses that a content concept is used to describe a physical thing or sensory feeling and further describes examples of sensory concepts and 0023, discloses an image may include sets of image concepts and 0030-0034, discloses 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Amitay, Liu, and Peterson to incorporate the teaching of Naveh.  Doing so would allow different types of image concepts to be associated with users that have associated attributes and using the characteristics of the user’s interactions with image concepts within documents to recommend that different image concepts be included in images that appeal to certain demographics.

Regarding claim 14, Amitay, Liu, Peterson, and Naveh teaches the method of claim 12.  Amitay, Liu, and Naveh fails to teach wherein the interactive marker indicates the presence of the associated sensory content. 
Peterson teaches wherein the interactive marker indicates the presence of the associated sensory content.  (Column 2 1-5, discloses generating a marker that indicates a hyperlink including audio)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Amitay, Liu, and Naveh to incorporate the teachings of Peterson.  Doing so would allow the user to select the annotation within the location of the document and identify that interactive content can be selected by the user.

Regarding claim 15, Amitay, Liu, Peterson, and Naveh teach the method of claim 14.  Amitay, Liu, and Naveh ails to teach wherein the interactive marker includes at least one user interface element that is used by an end user to access the associated sensory content. 
Peterson teaches wherein the interactive marker includes at least one user interface element that is used by an end user to access the associated sensory content.  (Column 2 1-5, discloses generating a marker that indicates a hyperlink including audio and column 8 34-36, discloses selecting an annotation with a button to cause actions to be performed)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Amitay, Liu, and Naveh to incorporate the teachings of Peterson.  Doing so would allow the user to select the annotation within the location of the document and identify that interactive content can be selected by the user.

Regarding claim 20, Amitay, Liu, Peterson, and Naveh teach the method of claim 11.  Amitay teaches wherein the first sensory type is an auditory sensory type (0040, discloses voice annotations) and the second sensory type is one of a smell, touch, and visual sensory type. (0016, discloses outputting an annotation together with an image while the user was viewing a portion of the screen)


Claims 2, 7, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Amitay (20040216032) in further view of Liu (20180018349 in further view of Peterson (7418656) in further view of Naveh (20200327375) in further view of Bhatt (20170060829)

Regarding claim 2, Amitay, Liu, Peterson, and Naveh teaches the method of claim 1.  
Amitay, Liu, Peterson, and Naveh fails to teach further comprising: aggregating the sensory content records and associated linked interactive markers to generate a sensory content layer of the electronic document.
Bhatt teaches further comprising: aggregating the sensory content records and associated linked interactive markers to generate a sensory content layer of the electronic document. (0005, an overlaid annotation layer separate from the electronic document and 0028, discloses audio annotations and 0063, discloses combining the annotation layers and Fig. 3, depicts the annotation records and 0036, discloses annotation links to additional information and 0068-0069, discloses selecting the annotation layers to combine)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Amitay, Liu, Peterson, and Naveh to incorporate the teaching so Bhatt.  Doing so would allow the user to select and filter a type of annotations the user would prefer to view according to the user’s preference and reduce processing time by combining the annotations into a single layer instead of multiple layers.

Regarding claim 7, Amitay, Liu, Peterson, and Naveh teach the method of claim 6.  Amitay, Liu, Peterson, and Naveh fails to teach further comprising: rendering the electronic document, including rendering the sensory content layer.
Bhatt teaches further comprising: rendering the electronic document, including rendering the sensory content layer.  (0005, an overlaid annotation layer separate from the electronic document and 0028, discloses audio annotations and 0063, discloses combining the annotation layers and Fig. 3, depicts the annotation records and 0036, discloses annotation links to additional information and 0068-0069, discloses selecting the annotation layers to combine)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Amitay, Liu, Peterson, and Naveh to incorporate the teaching so Bhatt.  Doing so would allow the user to select and filter a type of annotations the user would prefer to view according to the user’s preference and reduce processing time by combining the annotations into a single layer instead of multiple layers.

Regarding claim 12, Amitay, Liu, Peterson, and Naveh teach the method of claim 11.  Amitay, Liu, Peterson, and Naveh fail to teach further comprising:  aggregating the sensory content records of the first sensory type and associated linked interactive markers to generate a first sensory content layer of the electronic document; and aggregating the sensory content records of the second sensory type and associated linked interactive markers to generate a second sensory content layer of the electronic document.
Bhatt teaches further comprising: aggregating the sensory content records of the first sensory type and associated linked interactive markers to generate a first sensory content layer of the electronic document; and aggregating the sensory content records of the second sensory type and associated linked interactive markers to generate a second sensory content layer of the electronic document. (Fig. 3, depicts the records and 0060, discloses annotations may include sounds and video clips and 0013, discloses selecting/filtering one or more annotation layers meeting received metadata criteria and 0033, discloses metadata regarding the annotation and 0063, discloses combining the annotation layers and 0062, discloses metadata includes information regarding the documents referenced by the annotation.  The examiner interprets that the annotations maybe filtered by type of the annotation selected by the user including videos or sounds)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Amitay, Liu, Peterson, and Naveh to incorporate the teaching so Bhatt.  Doing so would allow the user to select and filter a type of annotations the user would prefer to view according to the user’s preference and reduce processing time by combining the annotations into a single layer instead of multiple layers.

Regarding claim 16, Amitay, Liu, Peterson, and Naveh teach the method of claim 11. 
Amitay, Liu, Peterson, and Naveh fails to teach further comprising: rendering the electronic document, including rendering at least one of the first sensory content layer and the second sensory content layer.
 Bhatt teaches further comprising: rendering the electronic document, including rendering at least one of the first sensory content layer and the second sensory content layer.  (0012, discloses displaying a first and second annotation layer overlaid over the document)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Amitay, Liu, Peterson, and Naveh to incorporate the teaching so Bhatt.  Doing so would allow the user to display additional sensory content layers created by other users and view both content layers at the same time to allow the user to select other annotations created by other users.


Claims 3, 4, 9, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over are rejected under 35 U.S.C. 103 as being unpatentable over Amitay (20040216032) in further view of Liu (20180018349 in further view of Peterson (7418656) in further view of Naveh (20200327375) in further view of Bhatt (20170060829) in further view of Chan (20160117301)

Regarding claim 3, Amitay, Liu, Peterson, Naveh, and Bhatt teach the method of claim 2.  
Amitay, Liu, Peterson, and Bhatt fail to teach wherein the sensory content record includes the sensory composition and a sensory transformation of an identifier associated with the associated concept, wherein a sensory type of the sensory transformation of the identifier is selected based on the sensory type of the sensory content record.
Naveh teaches wherein a sensory type of the sensory transformation of the identifier is selected based on the sensory type of the sensory content record. (Fig. 3 and 0039, discloses identifying image concepts as bird, cat, shiny objects. Etc.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Amitay, Liu, Peterson, and Bhatt to incorporate the teaching of Naveh.  Doing so would allow different types of image concepts to be associated with users that have associated attributes and using the characteristics of the user’s interactions with image concepts within documents to recommend that different image concepts of an image concept type included in the identifier be included in images that appeal to certain demographics.
Amitay, Liu, Peterson, Naveh, and Bhatt fail to teach wherein the sensory content record includes the sensory composition and a sensory transformation of an identifier associated with the associated concept,
Chan teaches wherein the sensory content record includes a sensory composition for the associated concept ((0070) of applicant’s specification refers to sensory composition as a western classical musical hearing type) and a sensory transformation of an identifier associated with the associated concept, (Applicant’s specification (0069-0070) discloses sensory transformation of an identifier as a hearing type such as voice or text to speech and 0024, discloses annotation files categorized by topics and 0029, discloses customized visual cues according to the data 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Amitay, Liu, Peterson, Naveh, and Bhatt to incorporate the teaching so Chan.  Doing so would allow the user to select and filter a type of annotations such as audio or a weblink the user would prefer to view according to the user’s preference and categorize the topics of the annotations so the user could select a specific topic the user was interested in.

Regarding claim 4, Amitay, Peterson, Liu, Naveh, Bhatt, and Chan teach the method of claim 3. Amitay, Peterson, Liu, Naveh, and Bhatt fail to teach further comprising:  for each concept in the set of concepts, retrieving an associated concept definition. wherein, the sensory content record for the concept further includes a sensory composition for the associated concept definition and a sensory transformation of an identifier associated with the concept definition.  
Chan teaches for each concept in the set of concepts, retrieving an associated concept definition  (0047, discloses chapter data entries and general data entries that can include a summary, comment, and sample questions to help the user understand the concepts) wherein the sensory content record for the concept further includes a sensory composition for the associated concept definition a  and a sensory transformation of an identifier associated with the concept definition. (Applicant’s specification (0069-0070) discloses sensory transformation of an identifier as a hearing type such as voice or text to speech and 0024, discloses annotation files categorized by topics and 0029, discloses customized visual cues according to the data types of the data entries in the annotation file and Fig. 2 and 0030-0031, discloses audio, text, weblinks and 0039, discloses a voice segment data type of audio and 0040 and 0047, discloses the data type of audio to help with music for audio learners and Fig. 5 depicts the data type of the annotation)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Amitay, Peterson, Liu, Naveh, and Bhatt to incorporate the teaching so Chan.  Doing so would allow the user to select and filter additional learning materials associated with a concept that a user may not understand and organize the sensory content records along with the concept definitions of the annotation types.

Regarding claim 9, Amitay, Peterson, Liu, Bhatt, and Chan teach the method of claim 3.  Amitay, Peterson, Liu, Naveh, and Bhatt fail to teach wherein the sensory composition for the associated concept and the sensory composition of associated concept definition are of a first sensory type.
Chan teaches wherein the sensory composition for the associated concept (0024, discloses annotation files categorized by topics) and the sensory composition of associated concept definition are of a first sensory type. (0047, 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Amitay, Peterson, Liu, Naveh, and Bhatt to incorporate the teaching so Chan.  Doing so would allow the user to select and filter additional learning materials associated with a concept to filter and display to the user various types of data types including audio, text, or weblinks to the user if the user was engaging in a specific type of learning such as a language or musical composition.

Regarding claim 10, Amitay, Peterson, Liu, Naveh, and Bhatt teach the method of claim 9. Amitay, Peterson, Liu, Naveh, and Bhatt fail to teach wherein the sensory transformation of the identifier associated with the concept and the sensory transformation of the identifier associated with the concept definition are of the first sensory type.
Chan teaches wherein the sensory transformation of the identifier associated with the concept and the sensory transformation of the identifier associated with the concept definition are of the first sensory type.  (0006, discloses an annotation file associated with a note author identification and includes data entries of various data types and 0047, discloses data entries included with chapters including sample questions, summaries, and comments and other data types included in the page data entries such as audio and weblinks.  The examiner interprets the data types maybe the same)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Amitay, Peterson, Liu, Naveh, and Bhatt to incorporate the teaching so Chan.  Doing so would allow the user to select and filter additional learning materials associated with a concept to filter and display to the user various types of data types including audio, text, or weblinks to the user if the user was engaging in a specific type of learning such as a language or musical composition.

Regarding claim 13, Amitay, Peterson, Liu, and Bhatt teach the method of claim 12. Amitay, Peterson, Liu, Naveh, and Bhatt fail to teach further comprising: for each concept in the set of concepts, retrieving an associated concept definition, wherein: the first sensory content record for the concept further includes a sensory composition of the first sensory type for the associated concept definition, and the second sensory content record for the concept further includes a sensory composition of the second sensory type for the associated concept definition.
Chan teaches for each concept in the set of concepts, retrieving an associated concept definition  (Fig. 6, discloses retrieving the annotation files and 0007, discloses a download request for one or more annotation files and 0047, discloses chapter data entries and general data entries that can include a summary, comment, and sample questions to help the user understand the concepts) wherein: the first sensory content record for the concept further includes a sensory composition of the first sensory type for the associated concept definition ((0070)  and the second sensory content record for the concept further includes a sensory composition of the second sensory type for the associated concept definition.. (Applicant’s specification (0069-0070) discloses sensory transformation of an identifier as a hearing type such as voice or text to speech and 0024, discloses annotation files categorized by topics and 0029, discloses customized visual cues according to the data types of the data entries in the annotation file and Fig. 2 and 0030-0031, discloses audio, text, weblinks and 0039, discloses a voice segment data type of audio and 0040 and 0047, discloses the data type of audio to help with music for audio learners and Fig. 5 depicts the data type of the annotation)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Amitay, Peterson, Liu, Naveh, and Bhatt to incorporate the teaching so Chan.  Doing so would allow the user to select and filter additional learning materials associated with a concept that a user may not understand and organize the sensory content records along with the concept definitions of the annotation types.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over are rejected under 35 U.S.C. 103 as being unpatentable over Amitay (20040216032) in further view of Liu (20180018349 in further view of Peterson (7418656) in further view of Naveh 

Regarding claim 8, Amitay, Peterson, Liu, Naveh, and Bhatt teach the method of claim 7.  Amitay, Peterson, Liu, Naveh, and Bhatt fails to teach wherein rendering the sensory content layer includes automatically rendering sensory content records for the set of concepts.
King teaches wherein rendering the sensory content layer includes automatically rendering sensory content records for the set of concepts.
(0353, discloses voice annotations by scanning a portion of text from the document and making a voice annotation associated with the scanned text (0019 of applicant’s specification describes concepts as keywords) and 0354, discloses these annotations can be an annotation markup layer and 0355, discloses the system scrolls to the location of the scan and plays the voice annotation)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Amitay, Peterson, Liu, Naveh, and Bhatt to incorporate the teaching so King.  Doing so would allow the user to be automatically taken to the locations of the annotations within the document and automatically render the annotations to the user without the user having to manually maneuver to the location of the annotation within the document.

17 is rejected under 35 U.S.C. 103 as being unpatentable over are rejected under 35 U.S.C. 103 as being unpatentable over Amitay (20040216032) in further view of Liu (20180018349 in further view of Peterson (7418656) in further view of Naveh (20200327375) in further view of Rappoport (20090306959)

Regarding claim 17, Amitay, Peterson, Liu, and Naveh teach the method of claim 11. Amitay teaches wherein the first sensory type is a visual sensory type (0016, discloses outputting an annotation together with an image while the user was viewing a portion of the screen)
Amitay, Peterson, Liu, and Naveh fails to teach and the second sensory type is a touch sensory type.
Rappoport teaches and the second sensory type is a touch sensory type. (0079, discloses an annotation in braille for sight challenged individuals)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Amitay, Peterson, Liu, and Naveh to incorporate the teaching so Rappoport.  Doing so would allow personalized content to be annotated within a document of different types of classes including sight challenged individuals.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over are rejected under 35 U.S.C. 103 as being unpatentable over Amitay (20040216032) in further view of Liu (20180018349 in further view of Peterson (7418656) in further view of 

 Regarding claim 18, Amitay, Peterson, Liu, and Naveh teach the method of claim 11. Amitay, Peterson, Liu, and Naveh fail to teach wherein the first sensory type is a touch sensory type and the second sensory type is a smell sensory type. 
Rappoport teaches and the second sensory type is a touch sensory type. (0079, discloses an annotation in braille for sight challenged individuals)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Amitay, Peterson, Liu, and Naveh to incorporate the teaching so Rappoport.  Doing so would allow personalized content to be annotated within a document of different types of classes including sight challenged individuals. generating a first sensory composition of one or more sensory inputs from a database based on one or more rules associated with the first sensory type and a second sensory content record of a second sensory type by generating a second sensory composition of one or more sensory inputs from the database based on one or more rules associated with the second sensory type;
Amitay, Peterson, Liu, Naveh, and Rappoport fail to teach and the second sensory type is a smell sensory type.
Athsani teaches and the second sensory type is a smell sensory type.  (0037, disclose a smell annotation type)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Amitay, Peterson, Liu, Naveh, and Rappoport to incorporate the teaching so Athsani.  Doing so would allow personalized content to be annotated within a document of different types of classes including a sensory annotation of the type smell class.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over are rejected under 35 U.S.C. 103 as being unpatentable over Amitay (20040216032) in further view of Liu (20180018349 in further view of Peterson (7418656) in further view of Naveh (20200327375) in further view of Athsani (20100082677)

Regarding claim 19, Amitay, Peterson, Liu, and Naveh teach the method of claim 11. Amitay teaches wherein the first sensory type is a visual sensory type (0016, discloses outputting an annotation together with an image while the user was viewing a portion of the screen) 
Amitay, Peterson, Liu, and Naveh fails to teach and the second sensory type is a smell sensory type.
Athsani teaches and the second sensory type is a smell sensory type.  (0037, disclose a smell annotation type)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Amitay, Peterson, Liu, and Naveh to incorporate the teaching so Athsani.  Doing so would allow personalized content to be annotated within a document of different types of classes including a sensory annotation of the type smell class.

Response to Arguments

Applicant’s arguments, see Remarks, filed 10/25/2021, with respect to the rejection(s) of claim(s) 1, 5, 6, 11, 14, and 15 and claims 3, 4, 9, 10, and 13 under Amitay 2004/0216032 (hereinafter “Amitay”) in further view of Peterson 7,418,656 (hereinafter “Peterson”) in further view of Liu have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Amitay 2004/0216032 (hereinafter “Amitay”) in further view of Liu in further view of Peterson 7,418,656 (hereinafter “Peterson”) in further view of Naveh (20200327375)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE GOLDEN whose telephone number is (571)272-2128.  The examiner can normally be reached on Monday-Friday 9-5 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/STEVEN GOLDEN/
Examiner, Art Unit 2144


/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144